Citation Nr: 0008025	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  88-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for right great toe 
disarticulation with removal of metatarsal head, residual GSW 
with tender scar, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for right second toe 
disarticulation with removal of metatarsal head, residual, 
GSW with tender scar, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
right third toe amputation through middle phalanx and fourth 
toe at metatarsal phalangeal joint with heel fractures, third 
and fourth metatarsal and distal phalanx fifth toe with right 
varus deformity fourth and fifth digit, and atrophy fourth 
digit.

4.  Entitlement to an increased rating for hypertrophic 
osteoarthritis, lumbosacral vertebra, currently evaluated as 
40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating decision in April 1998, claims of 
entitlement to increased ratings for three separate service-
connected disabilities of the toes of the right foot were 
denied.  A notice of disagreement was received in May 1998, 
and a statement of the case was issued later that month.  The 
veteran's substantive appeal was received in August 1998.  
The appeal was initially assigned a docket number based on 
the August 1998 substantive appeal. 

However, the veteran's representative has correctly pointed 
out that the appeal on the increased rating for lumbosacral 
spine disability issue arises from a November 1987 rating 
decision.  That decision continued a noncompensable rating 
for the low back disability.  A notice of disagreement from 
the November 1987 rating decision was received in December 
1987.  A statement of the case was issued in March 1988, and 
a substantive appeal was received that same month.  The case 
then went to the Board and was remanded in September 1988 for 
further development of the medical evidence.  The RO 
increased the evaluation to 10 percent (effective from July 
1987) by rating decision in July 1987, and it appears that 
the RO viewed that increase as a full grant of the benefit 
sought on appeal.  However, since there was no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Subsequent rating decisions in July 1992 and January 
1993 increased the evaluation to 20 percent (from May 6, 
1992) and then to 40 percent (effective May 6, 1992).  
However, the underlying increased rating issue stems from the 
December 1987 rating decision.  The veteran's representative 
has requested that the original docket number be assigned, 
and action to that effect has been undertaken.  

In January 2000, the Board was notified by the RO that in 
November 1999 the veteran had filed a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities.  This matter is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right great toe 
disarticulation with removal of metatarsal head, residual GSW 
with tender scar is currently rated as 30 percent disabling.

2.  The veteran's service-connected right second toe 
disarticulation with removal of metatarsal head, residual, 
GSW with tender scar, is currently rated as 20 percent 
disabling. 

3.  The veteran's service-connected right third toe 
amputation through middle phalanx and fourth toe at 
metatarsal phalangeal joint with heel fractures, third and 
fourth metatarsal and distal phalanx fifth toe with right 
varus deformity fourth and fifth digit, and atrophy fourth 
digit, is currently rated as noncompensable. 

4.  The combined service-connected disability rating for the 
three disabilities of the right foot and toes is 40 percent. 


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 30 percent for right 
great toe disarticulation with removal of metatarsal head, 
residual GSW with tender scar is precluded by the amputation 
rule governing assignment of VA disability compensation 
ratings.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.25, 4.68 (1999).

2.  Entitlement to a rating in excess of 20 percent for right 
second toe disarticulation with removal of metatarsal head, 
residual, GSW with tender scar, is precluded by the 
amputation rule governing assignment of VA disability 
compensation ratings.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.25, 4.68 (1999).

3.  Entitlement to an increased (compensable) rating for 
right third toe amputation through middle phalanx and fourth 
toe at metatarsal phalangeal joint with heel fractures, third 
and fourth metatarsal and distal phalanx fifth toe with right 
varus deformity fourth and fifth digit, and atrophy fourth 
digit, is precluded by the amputation rule governing 
assignment of VA disability compensation ratings.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.25, 4.68 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, and that the duty to assist the veteran has been 
met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The first three issues involve claims of entitlement to 
increased disability ratings for three separate service-
connected disabilities involving the right foot and toes.  
The three disabilities are currently rated as 30 percent, 20 
percent and noncompensable.  

Although the RO has denied these three claims based on a 
review of the evidence in light of the various applicable 
diagnostic codes, the Board does not believe that any 
consideration of the diagnostic criteria is necessary.  In 
assigning disability compensation ratings, VA is governed by 
applicable laws and regulations.  Of significance in the 
present case is the amputation rule as set out in 38 C.F.R. 
§ 4.68.  This regulation provides, in pertinent part:

The combined rating for disabilities of an 
extremity shall not exceed the rating for the 
amputation at the elective level, were 
amputation to be performed.  For example, the 
combined evaluations for disabilities below the 
knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  

When the current ratings for the three disabilities (30%, 20 
%, and 0%) are combined under the Combined Rating Table set 
forth in 38 C.F.R. § 4.25, a 40 percent combined rating is 
arrived at.  Looking to this Table, an increase in the 
disability evaluation for any of the three disabilities in 
excess of the current ratings would result in a combined 
rating of 50 percent.  As noted above, however, the combined 
rating for all disabilities below the knee cannot, by 
regulation, exceed 40 percent.  Therefore, as a matter of 
law, increased rating cannot be assigned for any of the three 
disabilities involving the right foot and toes.  


ORDER

Entitlement to an increased rating for right great toe 
disarticulation with removal of metatarsal head, residual GSW 
with tender scar, currently evaluated as 30 percent 
disabling, is not warranted.  Entitlement to an increased 
rating for right second toe disarticulation with removal of 
metatarsal head, residual, GSW with tender scar, currently 
evaluated as 20 percent disabling, is not warranted.  
Entitlement to an increased (compensable) rating for right 
third toe amputation through middle phalanx and fourth toe at 
metatarsal phalangeal joint with heel fractures, third and 
fourth metatarsal and distal phalanx fifth toe with right 
varus deformity fourth and fifth digit, and atrophy fourth 
digit, is not warranted.  To this extent, the appeal is 
denied. 


REMAND

With regard to the issue of entitlement to an increased 
rating for hypertrophic osteoarthritis, lumbosacral vertebra, 
currently evaluated as 40 percent disabling, the Board has 
set forth the procedural history in the introduction showing 
how the issue has been in appellate status since 1988.  
Although the rating was originally 10 percent when the appeal 
was initiated and perfected, it was raised to the current 40 
percent as a result of subsequent rating decisions.  The 
effective date of the subsequent increases did not, however, 
go back to the time of the original claim.  In other words, 
consideration of the increased rating for lumbosacral spine 
disability must include a review of different ratings 
applicable to different time periods.  

At any rate, because this issue was apparently not viewed as 
continuing in appellate status from 1988 on, the RO has not 
reviewed the evidence over the entire period and furnished 
the veteran with a supplemental statement of the case 
reflecting such a review of the evidence over the time 
period.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After undertaking any additional 
development deemed necessary, the RO 
should review all of the evidence 
pertinent to the increased rating for 
hypertrophic osteoarthritis, lumbosacral 
vertebra, claim which gave rise to the 
November 1987 rating decision from which 
the appeal on this issue arises.  In 
doing so, the RO should formally consider 
whether a rating in excess of 10 percent 
is warranted prior to May 6, 1992, and 
whether a rating in excess of 40 percent 
is warranted from May 6, 1992. 

2.  After completion of the above, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure compliance with 
applicable regulations and to ensure that the veteran is 
afforded due process of law.  The veteran and his 
representative have the right to submit additional evidence 
and argument in connection with the issue addressed in this 
remand portion of the decision.  


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

